aggravated a preexisting back condition, but that the injury was not a
substantial contributing cause of appellant's current condition. The
appeals officer determined that Dr. Vater's report was credible and that
respondent had met her burden under NRS 616C.150 to establish that her
injury was industrial. The appeals officer then reversed the hearing
officer's decision and ordered appellant to provide appropriate treatment
for an accepted claim of lumbar sprain/strain, but noted that "[w]hether
the diagnosed aggravation of the Claimant's pre-existing back condition is
a temporary condition is something to be determined after conservative
medical treatment/investigation proceeds under her claim for, an accepted
lumbar sprain/strain." In making this determination, the appeals officer
did not address Dr. Vater's conclusion that the injury was not a
substantial contributing cause of appellant's current condition.
            Appellant subsequently filed a petition for judicial review in
the district court." The district court granted the petition and remanded
the matter to the appeals officer to make specific findings as to whether
respondent's injury was a substantial contributing cause of her current
condition and to address the implications of NRS 616C.175, which sets
forth an exception to the insurer's liability in cases involving the
aggravation of a preexisting nonindustrial condition, in precluding
compensation.
            On remand, the appeals officer issued a supplemental decision
and order, which clarified that he could not at that time determine
whether respondent's industrial injury had "more than temporarily


       'Appellant did not provide the briefing associated with either of its
petitions for judicial review in its appendix on appeal.




                                      2
                aggravated her preexisting condition and whether it is a substantial
                contributing cause of the entirety of her resulting condition," and he
                ordered the claim accepted for a lumbar sprain/strain, but deferred a
                determination on the NRS 616C.175 issue until "further medical
                investigation and conservative care is provided. . . ."
                             Appellant filed another petition for judicial review of the
                supplemental decision and order, asserting that the appeals officer's
                decision was an abuse of discretion. The district court denied the petition,
                concluding that, under NRS 616C.330, the appeals officer had the
                authority to require appellant to pay for continuing treatment of
                respondent's injury to resolve the question regarding her preexisting back
                condition. This appeal followed. On appeal, appellant argues, among
                other things, that the appeals officer erred by not addressing the NRS
                616C.175 issue when he ordered the acceptance of respondent's claim for
                lumbar sprain/strain. We agree, and we therefore reverse the district
                court's decision.
                                                DISCUSSION
                             This court reviews an appeals officer's decision in a workers'
                compensation matter for clear error or abuse of discretion. NRS
                233B.135(3); Vredenburg v. Sedgwick CMS,        124 Nev. 553, 557, 188 P.3d
                1084, 1087 (2008). Judicial review is confined to the record before the
                appeals officer, and on issues of fact and fact-based conclusions of law, the
                appeals officer's decision will not be disturbed if it is supported by
                substantial evidence.   Vredenburg, 124 Nev. at 557, 188 P.3d at 1087-88;
                Grover C. Dils Med. Ctr. v. Menditto, 121 Nev. 278, 283, 112 P.3d 1093,
                1097 (2005). An appeals officer's determinations on pure issues of law,
                however, are reviewed de novo. Roberts v. State Indus. Ins. Sys., 114 Nev.
                364, 367, 956 P.2d 790, 792 (1998).
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                              When an employee suffers an industrial injury that
                aggravates a preexisting nonindustrial condition, the compensability of
                that employee's workers' compensation claim requires a two-part
                evaluation.    See NRS 616C.150(1) (setting forth the injured employee's
                initial burden to establish that workers' compensation benefits are
                warranted); NRS 616C.175(1) (explaining when a preexisting condition
                may preclude an injured employee from receiving workers' compensation
                benefits for his or her current injury). First, an injured employee is
                required to establish that his or her injury occurred within the course of
                employment in order to obtain workers' compensation benefits. NRS
                616C.150(1). Second, if the injured employee meets his or her burden
                under NRS 616C.150, the burden shifts to the insurer to prove that the
                injury, which aggravated, precipitated, or accelerated a preexisting
                nonindustrial condition, is not a substantial contributing cause of the
                employee's current condition and that the insurer is therefore not liable
                for workers' compensation benefits. NRS 616C.175(1); see also Ross v.
                Reno Hilton, 113 Nev. 228, 229, 931 P.2d 1366, 1367 (1997).
                              Here, the appeals officer determined that respondent had met
                her burden under NRS 616C.150 of showing that her injury was industrial
                and that the injury had aggravated a preexisting back condition. This
                determination is supported by substantial evidence in the record.       See
                Vredenburg, 124 Nev. at 557 11.4, 188 P.3d at 1087 n.4 ("Substantial
                evidence is evidence that a reasonable person could accept as adequately
                supporting a conclusion."). The appeals officer erred, however, in ordering
                the acceptance of respondent's claim while deferring a determination
                regarding respondent's preexisting condition. If appellant can show that
                respondent's current lumbar sprain/strain injury is not a substantial


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                contributing cause of her present back pain condition, then respondent's
                claim will not be accepted and no benefits for her injury will be paid.
                Thus, the appeals officer's order that appellant accept respondent's lumbar
                sprain/strain claim and provide conservative medical treatment before any
                determination regarding appellant's NRS 616C.175 argument was
                premature and is a legal error. See NRS 616C.175(1) (recognizing that if
                the insurer meets its burden under NRS 616C.175(1), the injured
                employee's claim is not compensable); see also NRS 616C.155 (stating that
                lain insurer shall not provide compensation to or for an employee . . .
                before the compensation is required to be paid pursuant to the provisions
                of [NRS Chapters 616A to 616D1").
                             The appeals officer stated that he did not have sufficient
                evidence to make a determination regarding NRS 616C.175, but NRS
                616C.330(3) specifically allows the appeals officer to order additional
                evidence when it is necessary to resolve a medical question concerning an
                injured employee's condition. 2 Accordingly, we reverse the district court's
                order denying judicial review and direct the district court to grant the
                petition and remand this matter to the appeals officer to resolve the



                      2 In
                         denying the petition for judicial review, the district court pointed
                to NRS 616C.330(3) as authorizing the appeals officer to order the
                acceptance of the claim and direct that conservative medical treatment be
                provided before making any determination regarding appellant's NRS
                616C.175 arguments. The parties did not address that statute on appeal.
                Under these circumstances, and given our conclusion that 616C.175(1) and
                NRS 616C.155 preclude the appeals officer from making such a
                determination without first resolving the NRS 616C.175 issue, we need
                not address the district court's conclusion in this regard.




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                question of whether appellant has met its burden under NRS 616C.175, so
                as to preclude its liability for respondent's industrial injury.
                            It is so ORDERED.




                                                                              Fl&   ,   J.
                                                              Douglas


                                                                                        J.
                                                              Saitta




                cc: Hon. Linda Marie Bell, District Judge
                     William F. Buchanan, Settlement Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Nevada Attorney for Injured Workers/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A